DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicole Kramer on 08/19/2022.
The application has been amended as follows: 
Claim 17: The method of claim 15, wherein the native valve is a mitral valve, further comprising the steps of: 
advancing the delivery system to a right atrium of the heart prior the step of advancing the delivery system through the native valve and into a chamber of the heart; and 
advancing the delivery system through an interatrial septum to a left atrium of the heart, 
wherein the step of advancing the delivery system through the native valve and into a chamber of the heart comprises advancing the delivery system through the mitral valve and into the left ventricle of the heart, and 
wherein the step of advancing the nosecone through the wall of the heart comprises advancing the nosecone through a wall of the left ventricle.
Claim 29: The method of claim 21, 
Claim 31: The method of claim 21, wherein the native valve is a mitral valve, further comprising the steps of: 
advancing the delivery system to a right atrium of the heart prior the step of advancing the delivery system through the native valve and into a chamber of the heart; and 
advancing the delivery system through an interatrial septum to a left atrium of the heart, 
wherein the step of advancing the delivery system through the native valve and into a chamber of the heart comprises advancing the delivery system through the mitral valve and into the left ventricle of the heart, and 
wherein the step of advancing the nosecone through the wall of the heart comprises advancing the nosecone through a wall of the left ventricle.
Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a method of deploying a prosthesis at a site of a native valve that includes the combination of recited limitations in claims 15 and 21. The art alone or in combination did not teach wherein (Claim 15) a prosthesis disposed within the outer sheath in a radially collapsed configuration, and a tether component having a first end non-removably coupled to the nosecone and a second end non-removably coupled to the prosthesis; advancing a portion of the nosecone through the wall of the heart with the nosecone in a radially compressed configuration; retracting the delivery system such that an outer surface of the nosecone contacts an outer surface of the heart wall and the nosecone expands to a radially expanded configuration; releasing the nosecone from the delivery system; retracting the delivery system until the tether component becomes taut; and retracting the outer sheath to release the prosthesis such that the prosthesis expands to a radially expanded configuration at the site of the native valve; (Claim 21) a tether component having a first end non-removably coupled to the nosecone and a second end non-removably coupled to the prosthesis; advancing a portion of the nosecone through the wall of the heart with the nosecone in a radially compressed configuration; expanding the nosecone to a radially expanded configuration and positioning the nosecone in the radially expanded configuration against an outer surface of the heart wall; releasing the nosecone from the shaft; retracting the delivery system until the tether component becomes taut; and deploying the prosthesis to a radially expanded configuration at the site of the native valve, wherein the prosthesis is deployed at a spaced apart location from the nosecone and the tether component extends between the prosthesis deployed at the site of the native valve and the nosecone positioned against the outer surface of the heart wall. The closet prior art of record Annest et al. (U.S. Patent No. 9,211,115 B2) is not capable of having the nosecone being removably coupled also Annest et al. teaches against the valve placements. Rajagopal et al. (U.S. Patent Publication No. 2018/0289473 A1), and Rowe et al. (U.S. Patent Publication No. 2013/0184811 A1) disclose a similar valve deployment method but fail to disclose any of the above nose cone limitations and would not be obvious to modify because of their respective divergent anchoring and delivery means. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771